DETAILED ACTION

	   Application No. 16/234,537 filed on 12/27/2018 has been examined. In this Office Action, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/27/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Crouch et al (US 2016/0078102 A1) in view of Wood (US 2001/0000356 A1).
 	As per claim 1, Crouch teaches a method for post-retrieval query performance prediction using hybrid document-passage information, the method comprising: obtaining a set of documents responsive to a specific query (para. [0033], e.g., discloses wherein Passage analyzer 218 may analyze a passage index 216 using search query 206 to identify which passage from a knowledge base of documents best matches search query 206); extracting document-level information regarding respective documents within the set (para. [0038], e.g., discloses wherein extract such text from a variety of differently formatted document files); extracting passage-level information regarding respective passages of documents within the set (para.[0048], e.g., discloses wherein extract passages identified in passage result 220 from their source documents); 
Crouch does not explicitly teach estimating a likelihood that the set of documents includes relevant information to the specific query using both the document-level information and the passage-level information. 
ranks the retrieved documents in order of estimated relevance to the query, usually by some function of the number of occurrences of the query terms in the document and the number of occurrences of those same terms in the collection as a whole).
Thus, It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Wood with the teachings of Crouch in order to efficiently finding small relevant passages of text called 'hits' or 'hit passages' and rank them according an estimate of the degree to which they may provide the information sought (Wood).

Regarding claim 19, claim 19 is rejected for substantially the same reason as claim 1 above.

Regarding claim 20, claim 20 is rejected for substantially the same reason as claim 1 above.

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any wav. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]].



Allowable Subject Matter

	Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3-18 dependent from claim 2 and also objected as allowable subject matter. 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AZAM M CHEEMA/Primary Examiner, Art Unit 2166